DETAILED ACTION
EXAMINER'S AMENDMENT/COMMENT
The drawings were received on February 16, 2022.  These drawings are acceptable.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 11 and 14-18 is appropriate. The close prior arts after having all the claimed limitations failed to teach a housing for receiving the magnetic circuit system and the vibration system, and a graphene polar plate fixed to an inner side of the housing, wherein the graphene polar plate is located above the vibration system and is parallel to the graphene film of the speaker vibration diaphragm, and  wherein the graphene polar plate fixed to the inner side of the housing and the graphene film of the speaker vibration diaphragm form a graphene capacitor as claimed in claim 11. Regarding claim 14, it recited a method for manufacturing a speaker vibration diaphragm, comprising the following steps: preparing the graphene film on the surface of a substrate to form a composite film comprising the substrate and the graphene film; performing a molding process on the composite film, such that the shape of the composite film is identical with the shape of the speaker vibration diaphragm to be formed; removing the molded graphene film from the molded composite film; and forming the silica gel vibration diaphragm body, which is compounded with the molded graphene film together, on one side of the molded graphene film.  Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 11 and 14 are allowed. 
Claims 15-18 are allowed for its dependency from independent claim 14.
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653